Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-31 are pending.
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13 and 19-31, where the disease is Morquio disease A and the enzyme is a glycosaminoglycan degrading enzyme in the reply filed on 11/2/2021 is acknowledged.  The traversal is on the ground(s) that Applicant is requesting rejoinder now or after indication of allowable subject matter.  This is not found persuasive because applicant has provided no arguments that pertain the reasons given for the restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/2/2021.
Claims 1-13 and 19-31 are presented for examination insofar as they read on the disease being Morquio disease A and the enzyme is a glycosaminoglycan degrading enzyme.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 depends from claim 19 which is directed to a method for administering an enzyme by contacting blood derived from a patient, contacting the blood with a glycolytic enzyme and transporting the blood contacted with the glycolytic enzyme to the patient. Claim 31 recites that the therapeutic agent is formulated into an injectable preparation. “[T]the therapeutic agent” lacks antecedent basis in claim 19. Further since the blood with the enzyme is being returned to the patient it is inconsistent that it is formulated into an injectable preparation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13  are rejected under 35 U.S.C. 103 as being unpatentable over Matalon (US 20030215432), as evidenced by Pungor (US 20130236921), Wang et al. (Adv. Exp. Med. Biol. – Protein Reviews (2017) 1: 75-87; published online on 9/26/2016) and Cavalu et al. (J. Optoelectronics and Advanced Materials (2007) 9(3): 686-689).
Matalon teaches a method for delivering an enzyme or nucleic acid to a subject’s brain or bone comprising administering the enzyme with a hyaluronidase. The method is used to treat lysosomal storage diseases including Morquio A (claim 6; elected specie; abstract). 
The term “subject” refers to any organism having a brain or circulatory system to include humans ([0024]; claim 11). 
The dosage form includes those that are injectable ([0043]; claim 13); 
Pungor teaches that Morquio syndrome is a lysosomal storage disease that is a mucpolysaccharididosis Type IVA (claim 5).. The diseases is treated via enzyme replacement therapy by the administration of human-N-acetylglagctosamine-6-sulfatase (GALNS; [0388]). 
Wang teaches that hyaluronidases are GAG-degrading enzymes (abstract; claims 7 and 8). Hyaluronidases enzyme are endo-type enzymes (claim 4). The enzyme cleaves hyaluronan to provide tetrasaccharides. The cleavage is shown at Figure 2 (page 77, section 3.2 and Table 1). The deficient enzyme in Morquio A disease (GALNS) has a different glycolytic activity than hyaluronidase which cleaves internal beta-sugar linkages (claims 1 and 3),
Cavalu teaches that hyaluronidase is a glycoproteins containing 5% mannose (page 686, top of left column). Thus, hyaluronidase does not contain mannose-6-phosphate (one alternative of claim 2).
Regarding the source of the enzymes being from an microorganism that belongs to the genus of Bacillus (claims 9, 10 and 12), this is a product-by-product limitation. 
Matalon teaches a hyaluronidase which appear to be identical to the presently claimed hyaluronidase. 
 M.P.E.P. § 2113 reads, "Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." 
"Even though product-by-process claims are limited by and defined by theprocess, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted). 
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Gamero, 412 F.2d 276, 279, 162 USPQ 221,223 (CCPA 1979). As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531,535, 173 USPQ 685, 688 (CCPA 1972). 
Matalon does not specifically teach that the method of administering a hyaluronidase and another enzymes is for the treatment of  Morquio A disease. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat Morquio A disease by the administration of hyaluronidase and another enzyme because Matalon teaches this. Thus, one would have had a reasonable expectation that administering a hyaluronidase and another enzymes treats Morquio A Disease as this is taught by Matalon.
Claims 19- 30 are rejected under 35 U.S.C. 103 as being unpatentable over Matalon (US 20030215432), as evidenced by Pungor (US 20130236921), Wang et al. (Adv. Exp. Med. Biol. – Protein Reviews (2017) 1: 75-87; published online on 9/26/2016) and Cavalu et al. (J. Optoelectronics and Advanced Materials (2007) 9(3): 686-689) in view of Zhang et al. (Scientific Reports (01 August 2016) 6:30888 | DOI: 10.1038/srep30888).
Matalon teaches a method for delivering an enzyme or nucleic acid to a subject’s brain or bone comprising administering the enzyme with a hyaluronidase. The method is used to treat lysosomal storage diseases including Morquio A (claim 24; elected specie; abstract). 
The term “subject” refers to any organism having a brain or circulatory system to include humans ([0024]; claim 29). 
Pungor teaches that Morquio syndrome is a lysosomal storage disease that is a mucpolysacchrididosis Type IVA (claim 23). The diseases is treated via enzyme replacement therapy by the administration of human-N-acetylglagctosamine-6-sulfatase (GALNS; [0388]). 
Wang teaches that hyaluronidases are GAG-degrading enzymes (abstract; claims 25 and 26). Hyaluronidases enzyme are endo-type enzymes (claim 22). The enzyme cleave hyaluronan to provide tetrasaccharides. The cleavage is shown at Figure 2 (page 77, section 3.2 and Table 1). The deficient enzyme in Morquio A disease (GALNS) has a different glycolytic activity than hyaluronidase which cleaves internal beta-sugar linkages (claims 19 and 21),
Cavalu teaches that hyaluronidase is a glycoproteins containing 5% mannose (page 686, top of left column). Thus, hyaluronidase does not contain mannose-6-phosphate (one alternative of claim 20).
Regarding the source of the enzymes being from an microorganism that belongs to the genus of Bacillus (claims 27, 28 and 30), this is a product-by-product limitation. 
Matalon teaches a hyalurionidase which appear to be identical to the presently claimed hyalronidase. 
 M.P.E.P. § 2113 reads, "Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." 
"Even though product-by-process claims are limited by and defined by theprocess, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted). 
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Gamero, 412 F.2d 276, 279, 162 USPQ 221,223 (CCPA 1979).  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531,535, 173 USPQ 685, 688 (CCPA 1972). 
Matalon does not specifically teach that the method of administering a hyaluronidase and another enzymes is for the treatment of  Morquio A disease.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat Morquio A disease by the administration of hyaluronidase and another enzyme because Matalon teaches this. Thus, one would have had a reasonable expectation that administering a hyaluronidase and another enzymes treats Morquio A Disease as this is taught by Matalon.
Matalon does not teach that the hyaluronidase and other enzyme are contacted with blood derived from a patient with Morquio A disease where the contacted blood is then transported back to the patient (claim 19).
Zhang teaches that therapeutic enzymes that are delivered via injection or infusion suffer from immunoresponse after repeated administration at proper intervals for a long time. Further therapeutic enzymes have a short delivery half-life. To overcome this limitations a therapeutic  enzyme (uricase) was delivered via an extracorporeal device. Ther device removes blood from the patients, adds the therapeutic enzyme and returns the blood bearing the therapeutic enzyme to the patient (page 2, top paragraph). Zhang concludes that delivery of therapeutic enzymes via an extracorporeal device provides an ideal action period with no immunoresponse even after repeated administration at proper intervals for a long time (page 6, top of “discussion”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deliver hyaluronidase and additional enzyme(s) to the patient via an extracorporeal device where the hyaluronidase and other enzyme are contacted with blood derived from a patient with Morquio A disease where the contacted blood is then transported back to the patient. The ordinary artisan would have been motivated to do so because Zhang teaches that delivery of therapeutic enzymes via an extracorporeal device provides an ideal action period with no immunoresponse even after repeated administration at proper intervals for a long time. The ordinary artisan  would have had a reasonable expectation that one could successfully accomplish extracorporeal enzyme delivery in the method of Matalon because Zhang successfully accomplishes this with uricase (page 4).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508. The examiner can normally be reached Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/Primary Examiner, Art Unit 1653